
	
		I
		112th CONGRESS
		2d Session
		H. R. 3981
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Kline (for
			 himself, Mr. Cravaack,
			 Mr. Paulsen,
			 Mr. Walz of Minnesota, and
			 Mr. Peterson) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to expand the
		  authority of the Secretary of the Army to loan or donate excess small arms to
		  certain eligible organizations for funeral and other ceremonial
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Our Nation’s Outstanding
			 Rifle Squads Act or the HONOR Act.
		2.Expansion of
			 authority of the Secretary of the Army to loan or donate excess small arms for
			 funeral and other ceremonial purposesSection 4683(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)In order to meet the needs of an eligible
				organization with respect to performing funeral and other ceremonies, if the
				Secretary determines appropriate, the Secretary may—
					(A)loan or donate excess small arms to an
				eligible organization;
					(B)authorize an eligible organization to
				retain small arms other than M–1 rifles; or
					(C)if excess small arms stock is
				insufficient to meet organizational requirements, prescribe policies and
				procedures to establish a rotational loan program based on the needs of
				eligible
				organizations.
					.
		
